Order entered September 4, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00551-CV

              LARRY ADAMS AND LYNN ADAMS, Appellants

                                         V.

                     ARTURO LOPEZ, ET AL., Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02031-2020

                                      ORDER

      On July 24, 2020, after appellants informed the Court the parties had settled

the underlying dispute but had not yet finalized the settlement terms, we suspended

the deadline for appellants to verify they had paid for the reporter’s record and

ordered appellants to file either a motion to dismiss or status report no later than

August 24, 2020. In accordance with our order, appellants have filed a letter

informing the Court “the parties are still seeking to memorialize the final terms.”
      Based on the status report, we ORDER appellants to file either a motion to

dismiss or another status report no later than October 5, 2020.


                                             /s/    ERIN A. NOWELL
                                                    JUSTICE